DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 12, 20-22 and 42 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim sets forth “a first extremity” and “a second extremity” with regard to a torsion spring which creates confusion with respect to the first extremity and second extremity of the shaft.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 28-29 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent 5,383,253 in view of Talpe, EP 2,186,983.
Lin teaches a hydraulically damped actuator comprising:
a tubular cylinder barrel (10) having a longitudinal axis, a first end and a second end
an energy storing mechanism (15) inside the tubular cylinder barrel
a hydraulic damping mechanism comprising a piston (19)
a shaft (14) that is rotatable with respect to the tubular cylinder barrel, the shaft having a first extremity (13), a second extremity (14), and a rotation axis that substantially coincides with the longitudinal axis
a mechanical connector (24, 25)
Lin further teaches the shaft extending from the first end to the second end through the tubular cylinder barrel.
Lin does not teach the hydraulic damping mechanism inside the cylinder barrel.
Talpe teaches a similar hydraulically damped actuator with a hydraulic damping mechanism inside of a barrel (see figs. 2 and 4, elements 16/21 and 17-19).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the structures of Lin in an arrangement taught by Talpe because that [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured for storing…said closure system”, “configured for damping…said closure system”, “configured to be…said longitudinal axis”, “configured for operatively…the damping mechanism”, “configured for operatively…said second member”, “configured to be irrotatably fixed…said second orientation” which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of “Lin”, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 4, see rejection of Claim 1 and note elements 16 and 21 which are first and second tubular parts separated by an inner collar (see collar of element 32 in fig. 4.
Regarding Claim 35, see tube 10 which is integrally formed and note that forming element 12 integrally with element 10 is obvious because making components integral is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Larson, and making the tubes integral would reduce the likelihood of fluid escape.
Regarding Claim 36, Examiner notes that these claims are considered to be product-by-process claims due to the limitations “extrusion molded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 37, see first mounting aid 18/19 and second mounting aid 21/22.
**Examiner's Note: Examiner notes that the above claim contains the claim language “to maintain the shaft…opened closure system” and “to maintain the shaft…tubular cylinder barrel”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of “Line-Talpe”, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
	Regarding Claim 28, see shaft 14 which is integral between first and second extremities 13.
Regarding Claim 29, see first actuation member (11), second actuation member (25) and torsion spring (15) with extremities (151, 152) and note the connections between the extremities and the actuation members.

Allowable Subject Matter
Claims 5-8, 10-11, 15, 17, 19 and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        





/M.J.S/Examiner, Art Unit 3677